Civilian fay; ladies. — Plaintiff, a veteran preference eligible and former employee of the Immigration and Naturalization Service of the United States Department of Justice, submitted her resignation on June 26, 1959, to take effect July 11, 1959. When plaintiff attempted on June 29, 1959, to withdraw her resignation, she was advised that it was accepted and the withdrawal was refused. Plaintiff filed suit in this court in July 1965 to recover approximately $40,000 representing the difference between her lost benefits as a Federal employee and the benefits she received in non-federal employment. Defendant moved to dismiss the petition on the ground, among others, that the claim filed nearly six years after her separation from service, was barred by laches. Upon consideration thereof, together with plaintiff’s opposition thereto and without oral argument, the court concluded on the basis of United States ex rel. Arant v. Lane, 249 U.S. 367 (1919), Bovard v. United States, 160 Ct. Cl. 619 (1963), cert. den. 374 U.S. 830, and Alpert v. United States, 161 Ct. Cl. 810 (1963), that plaintiff’s claim is barred under the doctrine of laches and on April 1, 1966, the court ordered that the petition be dismissed. Plaintiff’s petition for writ of certiorari denied November 7,1966, 385 U.S. 931.